Citation Nr: 0304617	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  02-04 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from March 1943 to October 
1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2001 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania (PA), that granted the veteran 
service connection for PTSD, evaluated at 30 percent 
disabling, effective from June 2001 (the date of the claim).  
The veteran perfected a timely appeal contesting the 30 
percent evaluation assigned for this disability.  By a 
separate rating decision, dated in September 2002, the RO 
granted an award of a 50 percent evaluation for PTSD, 
effective from June 2001.  In a Form 646, dated in January 
2003, the veteran, by and through his representative, 
notified VA that he disagreed with the 50 percent evaluation 
for his service-connected PTSD.  Based on the fact that the 
50 percent evaluation is the result of an original claim 
filed in June 2001, the Board must consider all of the 
evidence considered in the initial evaluation following the 
grant of service connection for PTSD in August 2001.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); AB v. Brown, 6 
Vet.App. 35, 38 (1993).

In addition, following a request from the veteran's 
representative submitted in February 2003 to advance this 
claim on the Board's docket, the undersigned Veterans Law 
Judge found that good cause had been shown and granted the 
motion to advance this claim on the Board's docket in March 
2003.

The Board also notes that, in an informal hearing 
presentation submitted on the veteran's behalf by his service 
representative in February 2003, the veteran's representative 
reasonably raised the issue of the veteran's entitlement to a 
total disability rating based on individual unemployability.  
Because this issue is not properly before the Board, it is 
referred to the RO for appropriate disposition.




FINDING OF FACT

The veteran's service-connected post-traumatic stress 
disorder (PTSD) is manifested by occupational and social 
impairment with deficiencies in most areas, such as family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation, difficulty in adapting to stressful 
circumstances, and an inability to establish and maintain 
effective relationships. 


CONCLUSION OF LAW

The criteria for an initial evaluation of 70 percent for 
post-traumatic stress disorder have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (2002).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations essentially eliminated the requirement that a 
claimant submit evidence of a well-grounded claim.  These 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2002).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).

The record reflects that VA has made reasonable efforts to 
notify the veteran and his representative of the information 
and evidence necessary to substantiate his claim for a higher 
initial evaluation for his PTSD.  In a letter dated in June 
2001, the veteran and his representative were informed of 
VA's obligations to notify and assist claimants under the 
VCAA, and they were notified of what records VA would attempt 
to obtain on behalf of the veteran, and what records the 
veteran was expected to provide in support of his claim.  The 
veteran and his representative were provided with a copy of 
the appealed rating decisions, a statement of the case, and 
supplemental statements of the case.  These documents 
provided them with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claim and the requirement to submit 
medical evidence that comported with a higher evaluation for 
PTSD.  By way of these documents, they also were specifically 
informed of the cumulative evidence already having been 
previously provided to VA, or obtained by VA on the veteran's 
behalf.  Further, VA advised the veteran and his 
representative in a letter, dated in June 2002, that the 
veteran was being scheduled for a personal hearing at the RO 
that same month, informed them of the procedures involved and 
what issues could be presented, and notified them that they 
could bring any evidence not previously considered that they 
wished to present to VA.  The veteran responded in September 
2002, indicating that he had completely presented his case, 
was waiving the 60-day period to submit additional 
information in support of his claim, and was requesting that 
his claim be forwarded to the Board for appellate review.  
Thus, the Board observes that all of the aforementioned 
correspondences informed the veteran of the evidence he was 
responsible for submitting and what evidence VA would obtain 
to substantiate his claim.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with claims file consists of the 
veteran's service medical records, post service medical 
records, including VA and private medical records and 
examination reports.  The veteran has stated in the course of 
this appeal that he does not have any additional medical 
records.  Under the circumstances in this case, the veteran 
has received the notice and assistance contemplated by law 
and adjudication of the claim for a higher initial evaluation 
for PTSD poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).       

II.  Evaluation for PTSD

Based on a review of the veteran's service medical records 
and VA treatment records, the RO granted the veteran's claim 
for service connection for PTSD in an August 2001 rating 
decision.  The RO found that the veteran's PTSD comported 
with a 30 percent evaluation, based on the contemporaneous 
evidence then of record.  Following the submission of 
additional evidence, the RO assigned a 50 percent evaluation 
for this disability.  

The evidence submitted during the pendency of this appeal 
includes the veteran's post-service private treatment records 
from CCH, and VA treatment records for the period of April 
2000 to May 2002.  

A review of the records obtained by VA from CCH shows that 
the veteran was admitted to the emergency room at this 
facility in March 1993 for treatment of depression with 
suicidal ideation and complaints of irregular sleep, 
difficulty concentrating, memory loss, "forgetting names and 
faces," and anhedonia, but no crying spells, anergia, or 
appetite problems.  The veteran stated that he had 
experienced a "nervous breakdown" 20 to 25 years earlier 
but remembered no details about this incident except that he 
had been treated by his family physician and had recovered 
after 1 week.  He also stated that he had done well since 
that time until 1 year before his emergency room admission 
when he had become depressed with suicidal ideation.  He 
reported that he had tended to isolate himself, which was out 
of character for him, and that, a few nights prior to his 
emergency room admission; he had almost taken an overdose of 
medication.  In the veteran's social history, it was noted 
that 4 of his 5 sons did not talk to him and that he had 
divorced his wife in 1978 because of her marital infidelity.  
It was noted in the veteran's family history that his mother 
and father, with whom he had maintained close relationships, 
had died, he was the oldest of 12 siblings and was not close 
to any of them, but not because he had any disagreements with 
them.  Mental status examination revealed that the veteran 
was relevant, coherent, alert, in good contact with reality, 
cooperative, friendly, oriented in all spheres, his memory 
was well preserved for immediate, recent, and remote events, 
his mood was depressed with suicidal ideation, his affect was 
appropriate, his attention and concentration seemed to be 
adequate, and his insight and judgment were fair.  Physical 
examination revealed no pertinent results.  The diagnosis was 
major depression, possibly recurrent.  

A review of the veteran's VA treatment records from the VA 
Medical Center (VAMC) in Altoona, PA (hereinafter, "VAMC 
Altoona") indicates that the veteran received regular 
outpatient psychiatric treatment at this facility beginning 
in April 2000, at which time the veteran reported feeling 
depressed, having suicidal ideation, and experiencing 
flashbacks from his service in World War II.  Specifically, 
the veteran stated that he had had a suicide plan in the past 
that involved taking a certain type of pills with whiskey.  
It was noted that the veteran had been divorced for many 
years, had 5 children but only 1 that visited him, and he had 
brothers and sisters but no close contact with any of them.  
The impressions were suicidal ideation and PTSD.

At a mental health evaluation by a VA social worker 
accomplished in April 2000 at VAMC Altoona, the veteran 
complained of poor sleep and appetite, becoming tearful on 
occasion without reason, and having flashbacks and "night 
terrors" related to his wartime service.  He was not 
delusional and denied hallucinations.  The veteran also 
stated that, years earlier, he had intended to ingest 
medication and alcohol in an effort to kill himself.  Mental 
status examination revealed that the veteran was alert, 
oriented x 3, and not having any thoughts of harming himself 
or others, although he stated that, a few days earlier, he 
had experienced suicidal thoughts but with no specific plan 
to commit suicide.  The veteran's insight and judgment were 
intact, his affect was appropriate, and his mood was mildly 
depressed.  The diagnoses were PTSD and dysthymic disorder.  

Subsequent appointments with a VA psychologist at VAMC 
Altoona in 2000 and 2001 indicate that the veteran received 
regular outpatient psychiatric treatment at this facility.  
For example, in May 2000, the veteran complained of traumatic 
nightmares, anergia, increased sleep, and depressed mood.  He 
stated that, right after his ex-wife had died 6 or 7 years 
earlier, he had been actively suicidal and had become 
estranged from his sons.  The veteran's mood was good, he 
seemed cooperative, and he had good eye contact and 
spontaneous production.  The examiner noted that the veteran 
showed no evidence of psychosis and the diagnosis was 
dysthymia, improving.  In July 2000, the examiner noted that 
the veteran "continues to do well," manifested no obvious 
signs of dysthymia, had good sleep patterns and appetite, and 
denied any thoughts of self-harm.  The diagnosis was 
unchanged from May 2000.  Subsequent appointment in September 
2000 was essentially the same as in July 2000, except that 
the veteran also reported that he had experienced no 
nightmares.  Again, the diagnosis was unchanged from May 
2000.

In October 2001, the veteran complained that he had 
experienced an increased number of intrusive thoughts and 
memories from his wartime experiences following the September 
11, 2001, terrorist attacks.  The veteran also complained of 
being more anxious and getting less sleep since that time.  
The examiner noted that the veteran had presented as 
moderately anxious, but quite alert and oriented x 3 with no 
evidence of any unusual tics, posturing, or mannerisms, or 
any evidence of a psychosis.  The veteran also denied being a 
danger to himself or others, and he appeared quite motivated.  
The diagnosis was PTSD.  In December 2001, the veteran 
complained that he had been "quite unnerved" since the 
September 11, 2001, terrorist attacks, because those events 
had brought back quite a few of his memories of wartime 
service.  He became quite anxious discussing stressful in-
service experiences with the examiner, who noted that the 
veteran's intrusive thoughts had increased to some extent.  
The diagnosis remained PTSD.

In February 2002, the veteran stated that several of his 
friends and relatives had died since his last appointment, 
and that going near construction sites reminded him of the 
ruins of St. Lo, France, where he had been in combat during 
World War II.  The examiner noted that the veteran "was much 
more somber today and on one occasion was moved to tears."  
The diagnosis was unchanged.  Finally, in April 2002, the 
veteran's "symptoms appear[ed] to be growing significantly 
worse," and he complained of decreased sleep, as well as 
increased depression and anxiety and suicidal ideation while 
driving, and more intrusive thoughts of his wartime service.  
The veteran described seeing an overturned trailer on an 
interstate highway that reminded him of a house that he had 
seen during service that had been destroyed by a mortar.  The 
examiner noted that the veteran's isolation drives were 
growing as well.  The diagnosis was PTSD.

In a statement submitted by the veteran to the RO in July 
2001, the veteran stated that he had been in extreme danger 
while serving in Europe during World War II and that he still 
cried and experienced flashbacks related to his service.  In 
a description of in-service stressors that the veteran 
provided to the RO in July 2001, he stated that he had 
witnessed the bombing of St. Lo, France, in July 1944, that 
he had saved a fellow soldier's life while under fire in 
August 1944, and that his unit had been overrun by Germans in 
September 1944 near Nancy and Luneville, France.  He also 
stated that he had seen 2 friends killed and 1 friend wounded 
in action during service.  

At a psychiatric evaluation accomplished at VAMC Altoona in 
May 2002, the veteran's chief complaint was experiencing 
flashbacks to his wartime service that he wanted to get rid 
of with medication, an altered sleep pattern and sleep 
disturbance, emotional numbing, and survivor's guilt.  The 
veteran stated that he saw things on television, like a home 
being destroyed, and seeing low flying aircraft, that brought 
back memories of his World War II service.  He reported that, 
when he saw something that triggered flashbacks, he felt down 
and very much depressed for 4-5 days and that he had recently 
experienced flashbacks of his participation in the Battle of 
the Bulge.  The veteran stated that he did not care for 
crowds and, although he could tolerate being in church, he 
could not stand being around other family members at a family 
reunion.  The veteran stated that he did not want to get 
involved with anything, he did not enjoy talking, and he just 
wanted to pull himself into a shell, stay in his house, and 
read, although it was noted that he spent time with a lady 
friend and went out to dinner on Friday nights.  In the 
veteran's family history, it was noted that he felt left out 
of the lives of 4 of his sons and, if it were not for his 
brothers and sisters, he would not be around, only his 
youngest son stayed in touch with him, his other sons were 
angry with him for divorcing his wife and they had taken her 
side after the divorce.  There was no family history noted of 
mental disorder treatment.  The veteran had divorced his wife 
after 32 years of marriage in 1988 when he had caught her in 
bed with another man whom he had suspected had been having an 
affair with her for several years.  The veteran stated that 
he could have killed them both, but he decided to walk away 
instead, and it was noted that his wife had died 4 years 
earlier.  It was noted that the veteran had a good 
relationship with a female significant other, and they mostly 
talked a lot.  It also was noted that the veteran had retired 
7 or 8 years earlier from construction work.  The veteran's 
previous treatment at CCH was noted.  Mental status 
examination revealed that the veteran was cooperative, 
forthright, appeared anxious, exhibited spontaneous speech 
and a moderate anxiety level, displayed a sad, depressed, and 
irritable mood and affect, thought of his sons quite often 
and how the only time they got together was at his ex-wife's 
funeral when he had gone to the viewing, and had no suicidal 
ideation.  The diagnoses were PTSD, major depressive 
disorder, and the veteran's Global Assessment of Functioning 
(GAF) score was 40.  

At the veteran's personal hearing in June 2002, the veteran 
testified that he experienced flashbacks 2 or 3 times a day 
and that they related to many different in-service 
experiences.  The veteran described one of his recurrent 
flashbacks as witnessing an in-service accident on a highway 
where he saw a jeep blow up and kill 2 of his in-service 
buddies.  He testified that he felt "boxed in" when in a 
crowd of people, including at a family reunion, and that he 
had just left a family reunion because he could not stand 
being in a crowd, that he did not have any interest in doing 
anything at all, that he experienced nightmares relating to 
the deaths of his parents and triggered by events on 
television that also brought back service-related nightmares.  
The veteran also testified that he felt "more of a numbing 
feeling really [rather] than emotion" towards other people.  
Finally, he testified that he experienced suicidal thoughts 
on a monthly basis and that these thoughts "come and go."

The veteran and his representative essentially contend on 
appeal that the veteran is entitled to a higher disability 
rating on his service-connected PTSD because his symptoms 
have worsened.  Specifically, in a statement received by the 
RO in June 2001, the veteran maintained that he suffers from 
"battle fatigue," and that the chronic symptoms associated 
with his PTSD has been everlasting and haunting him since 
service.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2002).  Separate diagnostic codes identify 
the various disabilities.  The governing regulations provide 
that the higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (2002).

The veteran's service-connected PTSD is currently evaluated 
as 50 percent disabling under Diagnostic Code 9411.  Under 
this Diagnostic Code, mental disorders are evaluated based on 
the level of occupational and social impairment and the 
presence or absence of symptoms which decrease work 
efficiency and the ability to perform occupational tasks.  An 
evaluation of 50 percent disabling is available under this 
Diagnostic Code where the veteran exhibits occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short- and long-term memory, impaired 
judgment or abstract thinking, disturbances of motivation and 
mood, and difficulty in establishing and maintaining 
effective work and social relationships.

An evaluation of 70 percent disabling is available under this 
Diagnostic Code where the veteran demonstrates occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, 
intermittently illogical, obscure, or irrelevant speech, 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting), and an inability to establish and maintain 
effective relationships.

The maximum compensable evaluation of 100 percent disabling 
is available under Diagnostic Code 9411 where the veteran has 
total occupational and social impairment, due to such 
symptoms as gross impairment in thought process or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living (including maintenance of minimum personal 
hygiene), disorientation as to time or place, and memory loss 
for names of close relatives, the veteran's own occupation, 
or the veteran's own name.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2002).

Taking into account all of the evidence set out above, and 
resolving all reasonable doubt in the veteran's favor, the 
Board finds that the evidence of record supports an initial 
evaluation of 70 percent disabling for veteran's service-
connected PTSD.  Given the worsening of the veteran's PTSD 
symptoms, beginning in October 2001, and given the probative 
value of the veteran's VA treatment records which indicate 
that his symptoms had indeed worsened, the question is 
whether the veteran meets the criteria for an evaluation on 
his service connected PTSD of 50 or 70 percent disabling 
under Diagnostic Code 9411.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2002).  As evidenced by the record, the 
veteran reported in October 2001 that his symptoms had 
worsened following the September 11, 2001, terrorist attacks, 
and the examiner who saw him in October and December 2001 
specifically noted that the veteran's intrusive thoughts had 
increased.  In April 2002, the examiner noted that the 
veteran's PTSD symptoms were growing significantly worse and 
the veteran's isolation drives had worsened as well.  
Finally, on VA psychiatric evaluation in May 2002, the 
veteran reported that he experienced flashbacks, avoided 
crowds, felt increasingly isolated from other family members, 
and had problems maintaining effective relationships with 4 
of his 5 sons.  The examiner noted that the veteran's GAF 
score was 40 in May 2002, indicating major psychological 
impairment.  Acknowledging that it is required to resolve all 
reasonable doubt in favor of veterans, the Board finds that 
the symptomatology associated with the veteran's service-
connected PTSD more closely defines the criteria for a 70 
percent under Diagnostic Code 9411.  See 38 C.F.R. §§ 4.3, 
4.7,  4.130, Diagnostic Code 9411 (2002).  Accordingly, an 
evaluation in excess of 50 percent is warranted. 

The Board considered higher evaluations above 70 percent 
disabling for the veteran's service-connected PTSD under 
Diagnostic Code 9411.  However, none of the medical evidence 
on record supports a disability rating higher than 70 percent 
under this Diagnostic Code.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2002).  In this regard, it is noted 
that the evidence does not demonstrate that the veteran's 
service connected PTSD is (or has been) manifested by 
objective evidence of total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting himself or others, intermittent ability to 
perform the activities of daily living, disorientation to 
time or place, or memory loss for names of close relatives, 
the veteran's own occupation, or the veteran's own name.  
Thus, the Board finds that the evidence of record more nearly 
approximates the criteria for a 70 percent evaluation for the 
service-connected PTSD.

Finally, as this issue deals with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether 
"staged rating," as addressed by the Court in Fenderson, 
would be in order.  The Board finds that the 70 percent 
evaluation reflects the highest degree of impairment shown 
since the date of the grant of service connection for PTSD.  
As such, the evaluation should be effective since that time.  
Therefore, there is no basis for staged rating in the present 
case.


ORDER

Subject to the regulations governing the payment of monetary 
awards, an initial 70 percent evaluation for post-traumatic 
stress disorder is granted.



	                        
____________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

